Citation Nr: 0008136	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
condition.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral knee condition.

3.  Entitlement to service connection for a hip condition.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for secondary service connection 
for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the veteran's attempt to 
reopen his claims for service connection for a knee, back, 
and hip condition, and denied service connection for a knee 
condition as secondary to the service-connected disability of 
flat feet.

The RO denied the veteran's claim for secondary service 
connection for a bilateral knee condition on a de novo basis.   
However, in reviewing the record, the Board finds that an 
unappealed RO decision in April 1984 denied the veteran's 
claim for secondary service connection for a knee condition.  
Although the RO denied the claim without considering the 
preliminary issue of whether the appellant had submitted new 
and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to secondary service connection for a bilateral knee 
condition.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. § 
7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits a 
claim for service connection, the question of whether there 
is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103, 
19.29 (1999); see also VAOPGCPREC 16-92 (1992).

Although the RO did not apply the relevant statutes and 
regulations regarding new and material evidence to the 
secondary service connection issue in its statement of the 
case or supplemental statements of the case, the appellant's 
due process rights are not violated by this Board decision 
for the following reason.  When the RO has denied the 
appellant's claim of entitlement to secondary service 
connection for a bilateral knee condition, it necessarily 
reviewed all of the evidence of record to reach that 
decision.  Since the Board must review all of the evidence of 
record in order to determine whether new evidence has been 
presented and whether it is material to the underlying issue, 
the appellant is not prejudiced by the Board's consideration 
of the preliminary issue of whether new and material evidence 
has been submitted.

As to the veteran's claim for service connection for a hip 
condition, the RO found that an earlier unappealed RO 
decision denying service connection for multiple joint 
arthritis included a hip condition and, therefore, 
adjudicated the issue as an application to reopen that claim.  
The Board finds that the unappealed RO decisions noted above 
did not specifically address a hip condition.  Accordingly, 
the issue of service connection for a hip condition must be 
adjudicated on a de novo basis.  This issue is addressed in 
the remand part of this decision.
 
In September 1999, the veteran testified at a personal 
hearing before the undersigned Board Member sitting at the 
RO.


FINDINGS OF FACT

1.  By a rating decision dated April 1992, the RO denied the 
veteran's claim of entitlement to service connection for a 
back condition; the veteran submitted a timely notice of 
disagreement but, after issuance of a statement of the case, 
he did not perfect his appeal by submitting a timely 
substantive appeal.

2.  The evidence associated with the claims file subsequent 
to the April 1992 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the April 1992 rating decision and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  By a rating decision dated September 1995, the RO denied 
the veteran's claim of entitlement to service connection for 
a bilateral knee condition; the veteran was notified of this 
determination and of his appellate rights, but he did not 
initiate an appeal.

4.  The evidence associated with the claims file subsequent 
to the September 1995 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the September 1995 rating decision and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  By a rating decision dated April 1984, the RO denied the 
veteran's claim of entitlement to secondary service 
connection for a bilateral knee condition; the veteran was 
notified of this determination and of his appellate rights, 
but he did not initiate an appeal. 

6.  Some of the evidence associated with the claims file 
subsequent to the April 1994 RO decision tends to establish a 
material fact which was not already of record at the time of 
the April 1994 decision and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  There is medical evidence of a nexus between the 
veteran's bilateral knee condition and his service-connected 
flat feet.

8.  The preponderance of the evidence is against the claim 
that the veteran's flat feet caused or aggravated his 
bilateral knee condition.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision which declined to reopen 
the veteran's claim for service connection for a back 
condition is final.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence received since the April 1992 rating 
decision is not new and material, and the veteran's claim for 
entitlement to service connection for a back condition is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The September 1995 rating decision which declined to 
reopen the veteran's claim for service connection for a 
bilateral knee condition is final.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

4.  The evidence received since the September 1995 rating 
decision is not new and material, and the veteran's claim for 
entitlement to service connection for a bilateral knee 
condition is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

5.  The April 1984 RO decision which denied the veteran's 
claim for secondary service connection for a bilateral knee 
condition is final.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

6.  The evidence received since the April 1984 RO decision is 
new and material, and the veteran's claim for entitlement to 
secondary service connection for a bilateral knee condition 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

7.  The veteran's claim for secondary service connection for 
a bilateral knee condition is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.110 (a) (1999).

8.  A bilateral knee condition is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.110 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for arthralgia or 
arthritis of multiple joints denied by the BVA in January 
1974.  A Board decision in March 1982 denied the veteran's 
application to reopen that claim.  An unappealed RO decision 
in April 1984 denied the veteran's claim for service 
connection for a knee condition secondary to service-
connected flat feet.  An RO decision in November 1991 denied 
the veteran's application to reopen his claim for service 
connection for multiple joint arthritis, and an RO decision 
in April 1992 denied his application to reopen his claim for 
service connection for a multiple joint disorder, to include 
the back and knees.  He was also informed of the requirement 
that he submit new and material evidence to reopen his claim.  
He appealed the latter decision but, after issuance of a 
statement of the case, he did not perfect his appeal by 
submitting a timely substantive appeal.  In March 1995, the 
veteran attempted to reopen his claim for bilateral knee 
condition.  His claim was denied by the RO in a September 
1995 rating decision.  The veteran was informed of the RO's 
determination and advised as to appellate rights and 
procedures.  He was also informed of the requirement that he 
submit new and material evidence to reopen his claim.  He did 
not initiate an appeal.  Accordingly, the April 1984, April 
1992, and September 1995 determinations as to the veteran's 
back and bilateral knee conditions became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 
38 U.S.C.A. § 5108.

In March 1997, the veteran attempted to reopen his claim for 
a back and knee condition.  By a rating decision in October 
1997, the RO determined that new and material evidence had 
not been presented or secured and that the veteran's claim 
had therefore not been reopened.  The present appeal ensued.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A Board decision in 1974 denied service connection for 
multiple joint arthritis, noting that in July 1943, he was 
hospitalized for complaints of joint pain.  Rheumatic fever 
was suspected, but not substantiated by physical examination 
and laboratory studies.  Pes planus was also noted and the 
veteran gave a history of rheumatic fever in 1937, at which 
time four months' bed rest was required.  During 
hospitalization the veteran's complaints referred to his 
knees, ankles, and low back.  Physical examination revealed 
normal joints.  It was concluded that there was no evidence 
of rheumatic arthritis.  Valvular heart disease was diagnosed 
and attributed to the veteran's preservice rheumatic fever.  
The veteran was subsequently discharged as medically 
unacceptable for military service.

I. Back condition

At the time of the April 1992 rating decision, the evidence 
of record included: the veteran's service medical records and 
medical board documents; VA medical examinations dated March 
1947, October 1958, May 1968, March 1969, August 1969, 
December 1970, November 1982; VA outpatient treatment records 
dated June 1980, August 1980, March 1987 to July 1991; 
hospital admission November 1982; statement from D.C. 
Shaughnessy, M.D. dated August 1980; statements from Richard 
J. Brown, D.O. dated June 1988, January 1992; numerous lay 
statements from friends and relatives indicating that the 
veteran suffered from joint pain after returning from the 
military.  None of the above evidence links the veteran's 
current back pain to service.

Based on the above evidentiary record, the RO denied the 
veteran's claim in April 1992.

Various items of evidence have been received subsequent to 
the April 1992 rating decision to include: resubmitted copies 
of service medical records and medical board documents; May 
1997 VA examination with addendum dated September 1997; 
radiology profile dated July 1996 to April 1996; VA 
outpatient treatment reports dated January 1992 to November 
1994 and from April 1995 to March 1997; treatment reports 
from Richard J. Brown, D.O. dated May 1981 to October 1996; 
transcript from personal Travel Board hearing dated September 
1999.

The post 1992 medical records indicate treatment for back 
pain; however, the newly received medical evidence adds 
nothing new to the record and essentially duplicates medical 
evidence before the RO in April 1992, which showed back pain 
with no medical nexus to service.  The testimony from the 
veteran's Travel Board hearing is not "new" because it 
essentially reiterates the evidentiary assertion which the 
veteran made prior to the April 1992 rating decision.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  Even if considered 
new, his testimony regarding etiology of his back condition 
is not material evidence, since he is a layman and has no 
competence to give a medical opinion on such matters.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  What is lacking to reopen 
the veteran's claim is evidence which tends to show that he 
has a current back condition that is etiologically related to 
an injury or event in service or is otherwise related to 
service.  That is, the evidence is not material because it 
does not medically link the a back disability with remote 
events of service.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Some of the evidence is not even relevant and probative to 
the issue at hand and, to the extent some of the newly 
received evidence do pertain to a back disorder, they simply 
document medical treatment many years after the veteran's 
military service and do not bear directly and substantially 
upon the specific matter under consideration, and, by 
themselves or in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, as new and material evidence has not been 
submitted, the claim of entitlement to service connection for 
a back condition is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  The Board cannot rely solely 
on the veteran's own testimony and that of lay statements 
because, as noted above,  evidence of a medical nexus cannot 
be established by lay testimony.  Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for the claimed 
disability.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996); Robinette, 8 Vet. App. at 77-78.

II. Bilateral knee condition

a.  direct incurrence

As noted above, an unappealed RO decision in September 1995 
denied the veteran's application to reopen his claim for 
service connection for a back condition (on a direct 
incurrence basis; the claim for secondary service connection 
is addressed below).  (A March 1996 RO decision denied the 
veteran's attempt to reopen a claim for service connection 
for a left knee condition; it was noted that no relevant 
evidence had been submitted since September 1995.)  At the 
time of the September 1995 rating decision the evidence of 
record included: the veteran's service medical records; VA 
medical examinations dated March 1947, October 1958, May 
1968, March 1969, August 1969 (in which the veteran indicated 
he had been treated by D.C. Shaughnessy, M.D. since 1966 for 
his heart and complaints of bilateral knee pain), December 
1970, November 1982; VA outpatient treatment records dated 
June 1980, August 1980, and from January 1992 to November 
1994, March 1987 to July 1991; hospital admission November 
1982; statement from D.C. Shaughnessy, M.D. dated August 
1980; statements from Richard J. Brown, D.O. dated June 1988, 
January 1992, and treatment reports dated May 1981 to 
November 1993; numerous lay statements from friends and 
relatives indicating that the veteran suffered from joint and 
leg pain after returning from the military.  None of the 
above evidence links the veteran's current back pain to 
service.

Based on the above evidentiary record, the RO denied the 
veteran's claim in April 1992.

Evidence received subsequent to the September 1995 rating 
decision include: resubmitted copies of service medical 
records to include a reclassification document dated August 
1943 which noted the veteran's complaints of tenderness in 
both knees and that mild exercise or exertion increased the 
veteran's knee pains; May 1997 VA examination with addendum 
dated September 1997; radiology profile dated July 1996 to 
April 1996; VA outpatient treatment reports from 1995 to May 
1997; treatment reports from Richard J. Brown, D.O. dated May 
1981 to October 1996; transcript from personal Travel Board 
hearing dated September 1999.

The post 1995 medical records indicate treatment for 
bilateral knee pain; however, the newly received medical 
evidence adds nothing new to the record and essentially 
duplicates medical evidence before the RO in September 1995 
which showed bilateral knee pain with no medical nexus to 
service.  Again, the veteran's testimony at his Travel Board 
hearing is not "new" as it reiterates the evidentiary 
assertion which the veteran made prior to the September 1995 
rating decision.  What is lacking to reopen the veteran's 
claim is evidence which tends to show that he has a current 
knee condition that is etiologically related to an injury or 
event in service or is otherwise related to service.  In sum, 
the additional evidence is not new and material, and the 
veteran's claim for service connection for bilateral knee 
condition is not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).  As noted above, the Board cannot rely 
solely on the veteran's own testimony and that of lay 
statements because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer, 11 Vet. App. at 228; 
Espiritu, 2 Vet. App. at 494-495.  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for the claimed disability.  See Graves, 8 Vet. App. at 524-
525; Robinette, 8 Vet. App. at 77-78.

                                        b.  secondary service 
connection

Applicable regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (1999).  The Board notes that this may be referred 
to as secondary service connection by way of causation.
In addition, the United States Court of Appeals for Veterans 
Claims has held that secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder which is proximately due to or the result 
of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Board notes that this may be referred 
to as secondary service connection by way of aggravation.  

As to the veteran's application to reopen his claim for 
secondary service connection for a bilateral knee condition, 
he contends that his service connected disability of flat 
feet caused his currently diagnosed degenerative joint 
disease of the knees.  As previously noted above, the veteran 
was hospitalized in July 1943 for complaints of joint pain.  
Rheumatic fever was suspected, but not substantiated by 
physical examination and laboratory studies.  Pes planus was 
also noted and the veteran gave a history of rheumatic fever 
in 1937, at which time four months' bed rest was required.  
During hospitalization the veteran's complaints referred to 
his knees, ankles, and low back.  Physical examination 
revealed normal joints.  It was concluded that there was no 
evidence of rheumatic arthritis.  Valvular heart disease was 
diagnosed and attributed to the veteran's preservice 
rheumatic fever.  A reclassification document dated August 
1943 shows diagnoses of rheumatic fever, and mitral valve 
insufficiency.  The brief history of the veteran's disability 
indicated that the veteran was stiff in all joints after 
calisthenics with pain in knees, became physically fatigued, 
and was admitted to the hospital in July 1943.  The physical 
findings were noted as flat feet, tenderness in both knees, 
and mitral valve insufficiency.  The document also noted that 
the veteran could not perform full military duty because mild 
exercise or exertion increased his knee pains and also caused 
pain in his chest and shortness of breath.

The evidence on file at the time of the unappealed RO 
decision in April 1984 includes a report of a March 1969 VA 
examination, wherein the veteran complained of pain and 
discomfort in his knees, but no pertinent abnormal clinical 
findings or diagnosis was recorded.  An August 1969 VA 
examination diagnosed arthritis of the knees. 

A statement from D.C. Shaughnessy, M.D. dated August 1980, 
noted that he had treated the veteran since 1976 on sporadic 
occasions to alleviate complaints of pain in the lower 
extremities, which may or may not have been caused by flat 
feet.  A statements from Richard J. Brown, D.O., dated May 
1983, noted that the veteran had a question concerning his 
flat feet and knee pain and he made the veteran aware that 
the relationship was well known for such structural-
functional associations to exist.

The evidence submitted since the 1984 RO decision includes a 
January 1992 medical statement from Dr. Brown, who noted that 
the veteran had had flat feet for over 30 years and opined 
that "certainly, structural relationship associate his 
ongoing back and knee pain intricately to his flat feet 
problem."  

The veteran was afforded a VA examination in May 1997 in 
which he was diagnosed with bilateral pes planus and 
degenerative changes of the knees.  The examiner gave an 
opinion dated September 1997 indicating that the bilateral 
pes planus was unlikely to cause degenerative joint disease 
of the knee.

It is the Board's judgment that Dr. Brown's 1992 statement is 
specific enough to suggest a causal link between the 
veteran's knee condition and his flat feet.  It is not 
duplicative of the 1983 statement because the former opinion 
was general in nature and not specific to the veteran; the 
latter statement is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge, supra; Winters, supra.   
Thus, the Board must turn to the question of whether the 
claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

Claims for secondary service connection must be well 
grounded. Libertine v. Brown, 9 Vet. App. 521 (1996).  The 
Board finds that Dr. Brown's 1992 statement well grounds the 
veteran's claim because it indicates a causal relationship 
between the veteran's bilateral knee condition and his 
service-connected flat feet.  Id.

Since the claim is found to be well grounded, the merits of 
the claim may be evaluated after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.  There is no 
indication that there are any additional relevant medical 
records available that are not on file, and the veteran 
underwent a VA examination in 1997 for the specific purpose of 
addressing the contended causal relationship.  The Board finds 
that the duty to assist has been met.

The 1983 statement from Dr. Brown is, in the Board's judgment, 
general in nature and nonspecific to the veteran's case.  
Thus, it is not competent medical evidence of the contended 
causal relationship.  See e.g. Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Dr. Shaughnessy noted in August 1980 that he 
had treated the veteran since 1976 on sporadic occasions to 
alleviate complaints of pain in the lower extremities, which 
may or may not have been caused by flat feet.  The Court made 
it clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or that there 
is a relationship between two dissimilar conditions.  The 
Board finds that the information provided by Dr. Shaughnessy 
is not competent medical evidence in support of the alleged 
nexus.

The only medical evidence of record that indicates an 
etiological relationship between the veteran's bilateral knee 
condition and his service-connected flat feet is Dr. Brown's 
1992 brief medical statement. As noted above, a VA 
examination in May 1997 was followed by a physician's opinion 
in September 1997 indicating that the bilateral pes planus 
was unlikely to cause degenerative joint disease of the knee.
The Board gives more weight to the 1997 opinion because, 
unlike Dr. Brown's statement, it was preceded by a thorough 
clinical examination, which is of record, and a review of the 
claims file.
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim 
for secondary service connection for a bilateral knee 
condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for a back condition, the 
appeal on that issue is denied.

As no new and material evidence has been submitted to reopen 
a claim for service connection for a bilateral knee 
condition, the appeal on that issue is denied.

New and material evidence has been submitted to reopen a 
claim for secondary service connection for a bilateral knee 
condition; and the claim is well grounded; to that extent 
only, the appeal is granted.

Secondary service connection for a bilateral knee condition 
is denied.
                                          

                                                             
REMAND

The remaining issue in appellate status is service connection 
for a hip condition.  As noted in the introduction to this 
decision, the RO found that an earlier unappealed RO decision 
denying service connection for multiple joint arthritis 
included a hip condition and, therefore, adjudicated the 
issue as an application to reopen that claim.  The Board 
finds that the unappealed RO decisions in question did not 
specifically address a hip condition.  

The Board finds that the veteran should be given an 
opportunity to submit evidence, testimony, and argument on 
the underlying substantive question of entitlement to service 
connection for a hip condition.  In order to give him due 
notice of his opportunity to submit such evidence and 
argument, and to allow the RO the opportunity to adjudicate 
the merits of the underlying claim on a de novo basis, a 
remand is required.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO must adjudicate the issue of 
service connection for a hip condition on 
a de novo basis.  All indicated 
development must be accomplished.  If the 
claim is denied, a supplemental statement 
of the case (SSOC) should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The veteran should be advised that he is free to submit any 
other additional evidence while his appeal is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

